UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6288


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMON ANTHONY HIGGS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:04-cr-00867-CMC-1;
3:16-cv-02424-CMC)


Submitted: June 12, 2017                                          Decided: June 21, 2017


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymon Anthony Higgs, Appellant Pro Se. Leesa Washington, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymon Anthony Higgs seeks to appeal from the district court’s order denying his

28 U.S.C. § 2255 (2012) motion. The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       Higgs previously filed a § 2255 motion that was adjudicated on the merits. See

Higgs v. United States, Nos. 3:04-cr-00867-CMC; 3:06-cv-01829-CMC (D.S.C. Mar. 15,

2007) (unpublished). Thus, Higgs’ current § 2255 motion is successive. Higgs has not

obtained authorization from this court, pursuant to 28 U.S.C. § 2244 (2012), to file a

successive § 2255 motion. In the absence of prefiling authorization from this court, the

district court lacked jurisdiction to consider the motion.              See 28 U.S.C.

§ 2244(b)(3).

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                             2